[Cite as State v. Johnson, 2020-Ohio-4159.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      GREENE COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 2019-CA-64
                                                    :
 v.                                                 :   Trial Court Case No. 2018-CR-251
                                                    :
 NATHANIEL JOHNSON                                  :   (Criminal Appeal from
                                                    :   Common Pleas Court)
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                              OPINION

                            Rendered on the 21st day of August, 2020.

                                               ...........

MARCY A. VONDERWELL, Atty. Reg. No. 0078311, Assistant Prosecuting Attorney,
Greene County Prosecutor’s Office, Appellate Division, 61 Greene Street, Suite 200,
Xenia, Ohio 45385
       Attorney for Plaintiff-Appellee

CHRISTOPHER J. PAGAN, Atty. Reg. No. 0062751, 1501 First Avenue, Middletown,
Ohio 45044
      Attorney for Defendant-Appellant

                                              .............




HALL, J.
                                                                                         -2-




       {¶ 1} Nathaniel Johnson appeals from his conviction following a no-contest plea to

one count of attempted manufacturing of fireworks in violation of R.C. 3743.60(A), a

fourth-degree felony.

       {¶ 2} Johnson advances two assignments of error in which he challenges the trial

court’s overruling of motions to suppress search warrants for two residential properties.

       {¶ 3} The record reflects that Johnson was indicted in April 2018 on four counts of

first-degree misdemeanor possession of fireworks and one count of third-degree felony

manufacture of fireworks. The indictment included a forfeiture specification pertaining to

fireworks and related materials seized pursuant to a search warrant.

       {¶ 4} In May 2018, Johnson moved to suppress the evidence underlying the

charges against him. That evidence had been obtained during separate searches of

Johnson’s home and his parents’ home. Both searches were performed pursuant to

warrants supported by an affidavit from an investigator with the Ohio Fire Marshal’s office.

At the outset of a December 6, 2019 hearing on the motions, Johnson agreed that an

evidentiary hearing was not required. He agreed that the motions could be resolved based

solely on a “four corners” review of the investigator’s affidavit and the warrants, all of

which were made part of the record. Johnson and the State then briefed their positions.

In his August 13, 2018 memorandum, Johnson argued that the affidavit for a warrant to

search his parents’ property failed to establish probable cause. He made no other

argument with regard to that search warrant. With regard to the search of his own

property, Johnson argued that it was defective because he was not given a copy of the

warrant at the time of the search. Rather, he inadvertently received a copy of the
                                                                                              -3-


supporting affidavit at the time of the search and received the actual warrant the following

day. In his memorandum, he conceded that the contents of the investigator’s affidavit

“would be enough to obtain a search warrant for the Shawnee Trail address.” (August 13,

2018 Memorandum at p. 5.)

       {¶ 5} After reviewing the investigator’s affidavits and the two search warrants, the

trial court overruled Johnson’s suppression motion. The trial court held that the search-

warrant affidavit for Johnson’s parents’ property established probable cause to believe

“evidence of unlawful possession, sale and/or use of fireworks” would be found there.

(February 14, 2019 Judgment Entry at 2-4.) With regard to Johnson’s own property, the

trial court noted that he did “not challenge the existence of probable cause for the

issuance of the search warrant[.]” (Id. at 5.) In any event, the trial court held that probable

cause existed. (Id.) The trial court then found no Fourth Amendment violation arising from

the fact that Johnson received a copy of the search-warrant affidavit at the time of the

search and the actual warrant the following day. (Id. at 5-7.) The trial court also found no

basis for suppression due to the fact that the investigator’s affidavits referred to and

incorporated by reference portions of the requested warrants that set forth “the specific

details of the alleged criminal offenses, the property to be seized, and the locations of the

searches.” (Id. at 7-8.) Finally, the trial court held that the issued search warrants identified

with particularity the items to be searched for and seized. (Id. at 8-10.)

       {¶ 6} Following the trial court’s ruling, Johnson pled no contest to an amended

charge of attempted manufacturing of fireworks with a forfeiture specification in exchange

for the dismissal of all other charges and the State’s recommendation of community

control sanctions. The trial court accepted the plea and made a finding of guilt. The trial
                                                                                        -4-


court subsequently sentenced Johnson to five years of community control. (October 2,

2019 Judgment Entry.) This appeal followed.

       {¶ 7} In his first assignment of error, Johnson contends the trial court erred in

overruling his motion to suppress evidence found at his parents’ residence. He raises four

issues in support.

       {¶ 8} In his opening brief, Johnson first argues that a search warrant improperly

was issued based on a finding of probable cause that a criminal violation of R.C. 3743.63

had occurred and that evidence of the offense likely would be found inside his parents’

house, the garage, and the outbuildings. Johnson’s opening brief asserts that a violation

of R.C. 3743.63 is not a criminal offense and, therefore, that no basis existed for issuing

a search warrant. In his reply brief, however, Johnson concedes that a violation of R.C.

3743.63 in fact is a criminal offense, and he withdraws his argument. Given that Johnson

has withdrawn his first argument, we need not address the issue.

       {¶ 9} The second issue Johnson raises is whether the investigator’s affidavit

provided a substantial basis for the issuing magistrate to conclude that evidence of a

crime would be found inside his parents’ house, the garage, and the outbuildings.

Johnson argues that the affidavit failed to establish probable cause and, therefore, that

the subsequently issued warrant was invalid.

       {¶ 10} After setting forth her relevant experience, investigator Karen Corwin

averred as follows in her search-warrant affidavit:

              1. On June 27, 2016 [sic] the State Fire Marshal’s Office received a

       referral regarding the illegal use and/or possession of fireworks from the

       Greene County Sheriff’s Office. The complaint advised that an individual by
                                                                               -5-


the name of Nate Johnson was in possession of fireworks and planning to

set them off on Friday, June 30, 2017. Copies of Facebook posts from June

15, 2017, which described what Nate purchased, including photographs of

receipts, Nate and unknown associates posing outside a business called

Phantom Fireworks and several comments regarding the number of

fireworks purchased were forwarded to the State Fire Marshal’s Office.

      2. Investigators with the State Fire Marshal’s Office went on the

Facebook page and identified what the Sheriff’s Office had sent. The

individual was identified as Nate Johnson, DOB 3/19/1977, with a

residential address of 3937 Shawnee Trail, Jamestown, Ohio 45335.

      3. Affiant further learned that Mr. Johnson was planning a fireworks

show through reading his Facebook pages on June 30, 2017. Further

review of his Facebook page reveals that Mr. Johnson has built racks out

of what appears to be white PVC and placed in a plastic container for use

in his fireworks show.

      4. On June 27, 2017, a deputy with the Greene County Sheriff’s

Office was in the area of 4703 Waynesville Jamestown Road, when a large

firework was shot off and went over the cruiser. The deputy pulled into the

driveway and issued Mr. Johnson a citation for illegal use and/or possession

of fireworks. Johnson admitted to setting off the firework, but claimed he

was not shooting at the deputy’s car. Affiant has learned that 4703

Waynesville Jamestown Road is the home of Mr. Johnson’s parents.

      5. On June 28, 2017, Silvercreek Township Fire Chief was contacted
                                                                                  -6-


by Nate Johnson, asking the Chief to grant him a permit to shoot fireworks

and to inspect the location where he wanted to set them off. Johnson

advised he would be set up to shoot fireworks over “the creek” and that the

fireworks would be set up in such a way that once one fuse was lit, the entire

inventory of fireworks would “go.” The Silvercreek Township Fire Chief

referred him to the State Fire Marshal’s Office to get the appropriate permit

or license. The Silvercreek Township Fire Chief further advised that there

was a hay cart with items on it covered by a tarp down by the creek on 4703

Waynesville Jamestown Road.

       6. Affiant was further advised by the Greene County Sheriff’s Office

of a video posted on Facebook by Mr. Johnson which depicted fireworks

being shot in all directions at his home on Shawnee Trail in New Jasper

Township. There have been numerous complaints made to the Greene

County Sheriff’s Office by neighbors of the Shawnee Trail address of

fireworks being shot off.

       7. Affiant is aware, in her training and experience that PVC pipe is a

rigid plastic that causes shrapnel to fly when shattered, potentially causing

significant injury to anyone in the area of the fireworks show. Further plastic

containers nor PVC pipe are approved containers to build mortars and racks

to shoot fireworks from.

       8. Based on the above facts and beliefs, and in my experience and

in the experience of other members of the State Fire Marshal’s Office,

Affiant has a good and probable cause to believe that unlawfully possessed
                                                                                         -7-


       fireworks will be found on the premises described above. * * *

(July 5, 2018 Suppression Tr. at Joint Exh. 1.)

       {¶ 11} “In determining the sufficiency of probable cause in an affidavit submitted

in support of a search warrant, ‘[t]he task of the issuing magistrate is simply to make a

practical, common-sense decision whether, given all the circumstances set forth in the

affidavit before him, including the “veracity” and “basis of knowledge” of persons

supplying hearsay information, there is a fair probability that contraband or evidence of a

crime will be found in a particular place.’ ” State v. George, 45 Ohio St. 3d 325, 544 N.E.2d
640 (1989), paragraph one of the syllabus, quoting Illinois v. Gates, 462 U.S. 213, 238-

239, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983).

       {¶ 12} “[T]he duty of a reviewing court is simply to ensure that the magistrate had

a ‘substantial basis for * * * conclud[ing]’ that probable cause existed.” Gates at 238-239,

quoting Jones v. United States, 362 U.S. 257, 271, 80 S. Ct. 725, 4 L. Ed. 2d 697 (1960);

State v. Castagnola, 145 Ohio St. 3d 1, 2015-Ohio-1565, 46 N.E.3d 638, ¶ 35. Trial courts

and appellate courts “should accord great deference to the magistrate’s determination of

probable cause, and doubtful or marginal cases in this area should be resolved in favor

of upholding the warrant.” George, paragraph two of the syllabus; State v. Jones, 143
Ohio St. 3d 266, 2015-Ohio-483, 37 N.E.3d 123, ¶ 14.

       {¶ 13} With the foregoing standards in mind, we see no error in the magistrate’s

probable cause determination and the issuance of a warrant to search Johnson’s parents’

property. Recent Facebook posts described the fireworks Johnson had purchased.

Facebook posts also established that he was planning a fireworks show, that he had built

racks to launch the fireworks, and that he had contacted a Sivercreek Township official
                                                                                           -8-


about obtaining permission for a show. Johnson told the official he intended to shoot the

fireworks over “the creek.” Furthermore, the official advised the investigator about “a hay

cart with items on it covered by a tarp down by the creek on 4703 Waynesville Jamestown

Road,” which was where Johnson’s parents lived. Finally, we note that Johnson recently

had been observed shooting off a firework at his parents’ house and had been cited by a

law-enforcement officer who observed the offense.

       {¶ 14} At a minimum, the foregoing facts gave the issuing magistrate a substantial

basis for finding probable cause to believe Johnson illegally possessed fireworks at his

parents’ property, including the residence, garage, and outbuildings. Even if the issue in

the present case may be close, we are mindful that “doubtful or marginal cases in this

area should be resolved in favor of upholding the warrant.” George, paragraph two of the

syllabus.

       {¶ 15} The third issue Johnson raises is whether the warrant for his parents’

property was fatally defective in two ways. First, he notes that the “command” portion of

the warrant authorized a search of “the place or places described in Paragraph III(b)

above,” but the warrant contained no Paragraph III(b). Johnson reasons that by

referencing a missing section, “the command section failed to authorize the search of

anything.” Second, he contends the warrant was defective because it failed to identify any

“fireworks” for seizure and instead authorized the seizure of a boilerplate list of 182 items,

all or most of which he claims lack a relationship to possessing fireworks.

       {¶ 16} With regard to the allegedly defective “command” section of the warrant, the

State notes that Johnson failed to raise this issue below. Johnson does not disagree.

Despite his failure to challenge the command section of the warrant in the trial court, he
                                                                                         -9-


insists that he may raise the issue on appeal. In support, he cites case law for the

proposition that a party on appeal may raise a new argument in support of an issue or

claim that was preserved below. See, e.g., Phoenix Lighting Group, LLC v. Genlyte

Thomas Group, LLC, Ohio Slip Opinion No. 2020-Ohio-1056, __ N.E.3d __, ¶ 21-22.

Johnson argues that the issue he raised below was “the facial validity of both warrants.”

He contends his appellate challenge to the command section of the warrant is simply a

new argument in support of that issue.

       {¶ 17} We find Johnson’s reasoning to be unpersuasive. The correctness of his

position depends on how broadly we define an issue and an argument. If we define a

“new argument” broadly enough, an appellant can raise almost anything for the first time

on appeal. Fortunately, in the context of a suppression motion, we are guided by Crim.R.

47, which requires a motion in a criminal case to state “with particularity the grounds upon

which it is made.” Based on Crim.R. 47, Ohio’s appellate courts have required

suppression motions to identify with particularly the asserted grounds for suppressing

evidence and have found waiver when specific grounds for suppression are not raised in

the trial court. See, e.g., State v. J.A.C., 12th Dist. Warren Nos. 2017-04-044, 2017-04-

045, 2018-Ohio-361, ¶ 21-23; State v. Navarro, 3d Dist. Seneca No. 13-15-28, 2016-

Ohio-749, ¶ 30-33; State v. Zwick, 2d Dist. Miami No. 2013 CA 4, 2014-Ohio-230, ¶ 17-

19; State v. Wangler, 3d Dist. Allen No. 1-11-18, 2012-Ohio-4878, ¶ 22-27. Here we

conclude that Johnson waived his challenge to the allegedly defective command section

of the warrant by failing to raise his challenge below.

       {¶ 18} In any event, we also find Johnson’s argument to be unpersuasive on the

merits. Paragraph III of the search warrant states:
                                                                                         -10-


       III. That the said items of property are concealed:

              a.   at the following place(s):

                      4703 Waynesville Jamestown Road, Jamestown, Ohio is a

       single story residential structure with brick and a gray roof. There is a

       detached garage and multiple outbuildings on the property. Surrounding

       curtilage including any and all outbuildings. Affiant can identify on sight.



       NOW, THEREFORE, you are COMMANDED, in the name of the State of

       Ohio, with necessary and proper assistance, within three days, to enter into

       the place or places described in Paragraph III(b) above, and there diligently

       search for the property described in Paragraph II above. Of this warrant

       make due return to the undersigned, accompanied by an inventory of any

       property seized.

(July 5, 2018 Suppression Hearing Tr. at Joint Exh. 2.)

       {¶ 19} Johnson argues that the “command” section of the warrant was required to

identify the place or places to be searched. He reasons that by citing the place or places

described in a non-existent Paragraph III(b), the command language failed to identify

anywhere to be searched and, therefore, “failed to authorize the search of anything.” We

disagree. Paragraph III(a) explicitly and specifically identified the places to be searched.

The command language is found in the next paragraph. Although it cites a non-existent

Paragraph III(b), it is manifestly apparent that this reference is a typographical error.

Contrary to the argument in Johnson’s reply brief, we do not believe the present case

involves an “absent command section.”
                                                                                           -11-


       {¶ 20} We also find the present case to be distinguishable from Groh v. Ramirez,

540 U.S. 551, 124 S. Ct. 1284, 157 L. Ed. 2d 1068 (2004), which Johnson cites in his reply

brief. In Groh, a magistrate’s search warrant utterly failed to identity any of the items to

be seized. It also failed to incorporate by reference a search warrant application

identifying the items to be seized. Id. at 554-555. The United States Supreme Court found

the warrant invalid because it wholly failed to identify the things to be seized, either itself

or by incorporating the application. Id. at 557. The defect in the present case is different

and much less serious. Paragraph III(a) of the warrant clearly identifies the places to be

searched. The “command” section of the warrant simply contains a typographical error

referring to those places as being set forth in a non-exist Paragraph III(b). We are

unpersuaded that Groh compels us to find the warrant in Johnson’s case invalid.

       {¶ 21} Johnson also contends the warrant is invalid because it authorized the

seizure of a boilerplate list of 182 items, all or most of which he claims lack a relationship

to possessing fireworks.

       {¶ 22} The warrant to search Johnson’s parents’ property authorized seizure of the

following items:

              [A]rticles, books, cards, files, letters, magazines, newspapers,

       papers, and printouts containing instructions for making bombs or

       incendiary devices; aluminum bronzing powder, aluminum foil, ammonia,

       ammonium       hydroxide,     ammonium       oxalate,   ammonium        trioxide,

       ammunition, Astrolite or its generic equivalent, bags, batteries, beakers,

       biocarbonate of soda, black powder, blasting caps, bleach, blowtorches,

       book matches, boot laces, bottles, boxes, Bunsen burners, butane, butane
                                                                                  -12-


canisters, calcium carbide, candles, cans, camp stove, fuel, camp stove fuel

containers, carbon tetrachloride, casings, Celluloid or its generic equivalent,

chlorine, CO2 cartridges, charcoal lighter, clocks, clock parts, cord, cotton,

dehydrated seeds, denatured alcohol, detonators, diesel fuel, drills, drill

bits, dry ice, duct tape, dynamite, electrical tape, electrical timing devices,

electrical wire, electronic parts, ethanol, explosives, fermentation alcohol,

fireworks, fuming red nitric acid, fuming sulfuric acid, fuses, gasohol,

gasoline, gasoline tanks or other containers, glass tubing, glycerin, grain

alcohol, gun cotton, gun powder, hacksaws, hacksaw blades, hotplates,

iodine crystals, jet fuel, kerosene, kerosene tanks or other containers,

knives, lamp oil, lighters, lighter fluid, magnesium, magnesium powder,

magnesium ribbon, masking tape, match sticks, match tips, measuring

cups, measuring spoons, mechanical timing devices, mercury, mercury

fulminate, metal cuttings, metal files, metal filings, metal pipe, metal

shavings, metal shears, metal tubing, mixing bowls, model rocket

propellant, mortars, motor oil, motor oil containers, nails, newspapers, nitric

acid, nitroglycerine, padded mailing envelopes, paint, paint cans, pestles,

picric acid, pipettes, plastic pipe, plastic tubing, potassium chlorate,

potassium chloride, potassium nitrate, potassium permanganate, primers,

primer cord, propane canisters, propane tanks, Pyrodex or its generic

equivalent, black powder, smokeless black powder, piping, pipe nipples,

pipe end caps, rubber tubing, scales, scissors, Scotch tape or its generic

equivalent, screws, sheet metal, shells, shipping paper, shoe laces, sodium
                                                                                        -13-


       chlorate, solder, soldering guns, Solidox or its generic equivalent,

       thermometers, tin snips, TNT, torch fuel, triggers, twine, Vaseline or its

       generic equivalent, watches, watch parts, wax, wire, wood charcoal, wood

       dowels, wood files, woodmeal, wrapping paper, and writing paper. Also to

       include items such as furniture, clothing, weapons, photographs, books,

       personal papers, toys, tools and computer parts, components, monitors,

       storage devices, storage medium, compact disks (CD’s), DVD’s, flash

       drives and hard drives.

(Suppression Tr. at Joint Exh. 2.)

       {¶ 23} Johnson argues that the vast majority of the foregoing items are not related

to the unlawful possession, sale, or use of fireworks, which was the only offense cited in

the search warrant. His entire substantive argument is as follows:

              The warrant’s command section also authorized agents to seize a

       boilerplate list of 182 items. The 182 items lack a relationship to possessing

       fireworks. No fireworks are identified for seizure. Instead, the listed items

       regard chemicals and objects to manufacture fireworks. But the affidavit

       alleges possession but not manufacture. This is unconstitutional. The

       boilerplate list of 182 items is not particularized to the possession

       allegations and authorized an illegal general search that failed to limit the

       executing agents to seizing fireworks and evidence showing possession of

       fireworks.

(Appellant’s Brief at 4-5.)

       {¶ 24} Upon review, we find Johnson’s argument to be unpersuasive. It is true that
                                                                                         -14-


“an otherwise unobjectionable description of the objects to be seized is defective if it is

broader than can be justified by the probable cause upon which the warrant is based.”

LaFave, 2 Search and Seizure § 4.6(a) (5th Ed.); see also State v. Shaskus, 2016-Ohio-

7942, 66 N.E.3d 811, ¶ 38-40 (10th Dist.). In the present case, however, the argument

Johnson advances on appeal does not appear anywhere in his May 15, 2018 suppression

motion or in his subsequent August 13, 2018 memorandum. As relevant here, Johnson

argued below that the warrant lacked “particularity” with regard to the things to be seized.

Specifically, he asserted that “the language of the search warrant describing the items

intended to be seized was so imprecise as to permit an indiscriminate sweep.” (May 15,

2018 Suppression Motion at 3.) But that argument lacks merit. The command section of

the warrant did not lack particularity. Nor was it imprecise. The warrant particularly and

precisely identified a lengthy list of items to be seized.

       {¶ 25} Johnson’s argument on appeal challenges whether the warrant’s command

section was overbroad because it authorized the seizure of additional items beyond actual

fireworks for which no probable cause existed. Overbreadth and a lack of particularity

involve distinct legal issues. Shaskus at ¶ 39. Because Johnson did not raise an

overbreadth argument with regard to the warrant’s command section in the trial court, we

are limited to plain-error review. Cf. State v. Zwick, 2d Dist. Miami No. 2013 CA 4, 2014-

Ohio-230, ¶ 18. (“In his motion to suppress, Zwick challenged the issuance of the search

warrants, not whether the seizure of items pursuant to the warrants exceeded the scope

of the warrants. Because Zwick failed to raise the scope of the warrants in the trial court,

he has waived all but plain error on that issue.”); State v. Terrell, 2017-Ohio-7097, 95
N.E.3d 870, ¶ 67 (2d Dist.) (“We note that Terrell did not raise the particularity of the
                                                                                         -15-


warrant or the scope of the search before the trial court. The only issue before the trial

court at the hearing on November 9, 2015, and the only issue the court addressed, was

whether there was sufficient probable cause to support the issuance of the warrant. We

conclude that Terrell waived all but plain error as to the issues that he now asserts by

failing to raise them in the trial court.”).

       {¶ 26} We find no plain error here for at least two independent reasons. First, the

trial court reasoned that “the criminal offenses alleged in the search warrants are

‘Unlawful Possession, Sale and Use of Fireworks,’ and the items of property to be

searched for and seized described in the warrants are the evidence of commission of

those criminal offenses, contraband, and things by means of which a crime has been

committed or reasonably is about to be committed, such as butane containers, fuel,

ethanol, explosives, fireworks, gasoline, fuses, gunpowder, triggers, primers, piping, etc.”

(Feb. 14, 2019 Judgment Entry at 9.) With regard to most of the items referenced in the

warrant’s command section, we cannot say that this finding by the trial court is plainly

erroneous.

       {¶ 27} Second, the record before us does not reveal what items were seized from

Johnson’s parents’ property. Nor does the record establish that the trial court knew the

identity of the items seized when it issued its suppression ruling. The record on appeal

does not include an inventory sheet or anything else identifying what was found when the

search warrant was executed.1 That being so, Johnson cannot demonstrate that he was

prejudiced by the improper seizure of any non-contraband items or items for which


1The two search warrant returns in the record refer to an “attached receipt/inventory.”
But no “receipt/inventory” is attached or included in the record. (See July 5, 2018
Suppression Tr. at Joint Exhibits 3, 6.)
                                                                                        -16-


probable cause did not exist. In the absence of evidence before the trial court at the time

of its suppression ruling regarding the items seized, we find no plain error in the trial

court’s suppression ruling. Cf. Terrell at ¶ 69 (“Regarding the non-contraband items listed

above seized in the course of the search, there was no evidence before the trial court

regarding any items seized. As noted above, in addressing the trial court's decision on

the motion to suppress, we will not consider the testimony adduced at trial. Plain error is

not demonstrated.”).

       {¶ 28} The final issue under Johnson’s first assignment of error is whether the

good-faith exception to the exclusionary rule applies. Given that we have rejected each

of Johnson’s challenges to the search warrant for his parents’ property, we need not

address the good-faith exception. In light of our reasoning above, the good-faith issue is

moot. Johnson’s first assignment of error is overruled.

       {¶ 29} In his second assignment of error, Johnson contends the trial court erred in

overruling his motion to suppress evidence found at his own residence. In support, he

raises the same four issues set forth above in connection with the warrant to search his

parents’ property. We need not address the first issue regarding a violation of R.C.

3743.63 not being a criminal offense, as Johnson has withdrawn that argument in his

reply brief.

       {¶ 30} With regard to the second issue, the State notes that in the suppression

proceedings Johnson did not challenge the existence of probable cause for a warrant to

search his own residence. In fact, in his post-hearing memorandum Johnson conceded

that the information in the investigator’s affidavit “would be probable cause to search” at

his address. (August 13, 2018 Memorandum at 3.) Later in his memorandum, Johnson
                                                                                             -17-


acknowledged: “The foregoing [information in the investigator’s affidavit] would be enough

to obtain a search warrant for the Shawnee Trail address” where he lived. (Id. at 5.)

Therefore, the State argues that Johnson has waived any issue with regard to the

sufficiency of the investigator’s affidavit. In his reply brief, Johnson fails to respond to this

argument by the State.

       {¶ 31} Upon review, we find the State’s argument to be persuasive. As we

explained above, a suppression motion must identify with particularly the asserted

grounds for suppressing evidence. When specific grounds for suppression are not raised

in the trial court, they are waived. Here Johnson not only failed to challenge the existence

of probable cause to search his property, he explicitly conceded that probable cause

existed. Under these circumstances, Johnson has waived all but plain error with regard

to the adequacy of the investigator’s affidavit.

       {¶ 32} We see no plain error here. The investigator’s June 29, 2017 affidavit

sought a warrant to search Johnson’s residence in connection with a violation of R.C.

3743.63, which addresses the possession or sale of fireworks. After setting forth her

relevant experience, the investigator again averred:

              1. On June 27, 2016 [sic] the State Fire Marshal’s Office received a

       referral regarding the illegal use and/or possession of fireworks from the

       Greene County Sheriff’s Office. The complaint advised that an individual by

       the name of Nate Johnson was in possession of fireworks and planning to

       set them off on Friday, June 30, 2017. Copies of Facebook posts from June

       15, 2017, which described what Nate purchased, including photographs of

       receipts, Nate and unknown associates posing outside a business called
                                                                                 -18-


Phantom Fireworks and several comments regarding the number of

fireworks purchased were forwarded to the State Fire Marshal’s Office.

       2. Investigators with the State Fire Marshal’s Office went on the

Facebook page and identified what the Sheriff’s Office had sent. The

individual was identified as Nate Johnson, DOB 3/19/1977, with a

residential address of 3937 Shawnee Trail, Jamestown, Ohio 45335.

       3. Affiant further learned that Mr. Johnson was planning a fireworks

show through reading his Facebook pages on June 30, 2017. Further

review of his Facebook page reveals that Mr. Johnson has built racks out

of what appears to be white PVC and placed in a plastic container for use

in his fireworks show.

       4. On June 27, 2017, a deputy with the Greene County Sheriff’s

Office was in the area of 4703 Waynesville Jamestown Road, when a large

firework was shot off and went over the cruiser. The deputy pulled into the

driveway and issued Mr. Johnson a citation for illegal use and/or possession

of fireworks. Johnson admitted to setting off the firework, but claimed he

was not shooting at the deputy’s car. Affiant has learned that 4703

Waynesville Jamestown Road is the home of Mr. Johnson’s parents.

       5. On June 28, 2017, Silvercreek Township Fire Chief was contacted

by Nate Johnson, asking the Chief to grant him a permit to shoot fireworks

and to inspect the location where he wanted to set them off. Johnson

advised he would be set up to shoot fireworks over “the creek” and that the

fireworks would be set up in such a way that once one fuse was lit, the entire
                                                                                        -19-


      inventory of fireworks would “go.” The Silvercreek Township Fire Chief

      referred him to the State Fire Marshal’s Office to get the appropriate permit

      or license. The Silvercreek Township Fire Chief further advised that there

      was a hay cart with items on it covered by a tarp down by the creek on 4703

      Waynesville Jamestown Road.

             6. Affiant was further advised by the Greene County Sheriff’s Office

      of a video posted on Facebook by Mr. Johnson which depicted fireworks

      being shot in all directions at his home on Shawnee Trail in New Jasper

      Township. There have been numerous complaints made to the Greene

      County Sheriff’s Office by neighbors of the Shawnee Trail address of

      fireworks being shot off.

             7. Affiant is aware, in her training and experience that PVC pipe is a

      rigid plastic that causes shrapnel to fly when shattered, potentially causing

      significant injury to anyone in the area of the fireworks show. Further plastic

      containers nor PVC pipe are approved containers to build mortars and racks

      to shoot fireworks from.

             8. Based on the above facts and beliefs, and in my experience and

      in the experience of other members of the State Fire Marshal’s Office,

      Affiant has a good and probable cause to believe that unlawfully possessed

      fireworks will be found on the premises described above.

(July 5, 2018 Suppression Tr. at Joint Exh. 4.)

      {¶ 33} We see no error, much less plain error, in the magistrate’s probable cause

determination and the issuance of a warrant to search Johnson’s property. Recent
                                                                                          -20-


Facebook posts described the fireworks Johnson had purchased. Facebook posts also

established that he was planning a fireworks show, that he had built racks to launch the

fireworks, and that he had contacted a local official about obtaining permission for a show.

He also recently had been observed shooting off a firework and cited by a law-

enforcement officer who observed the offense. Finally, the affiant referenced a video of

Johnson shooting fireworks from his residence and mentioned complaints from neighbors

about fireworks being discharged. In our view, these facts gave the issuing magistrate a

substantial basis for finding probable cause to believe Johnson illegally possessed

fireworks at his property, including the residence, garage, and outbuildings.

       {¶ 34} The next issue raised under Johnson’s second assignment of error is

whether the “command” section of the warrant for his property was fatally defective

because it referenced a non-existence Paragraph III(b). This is the same issue that

Johnson raised above in connection with his challenge to the warrant for his parents’

property. For the same reasons we rejected that argument in connection with Johnson’s

first assignment of error, we find it equally unpersuasive as it relates to his second

assignment of error.

       {¶ 35} As with his first assignment of error, Johnson also contends the warrant was

defective because it authorized the seizure of a boilerplate list of 182 items, all or most of

which he claims lacked a relationship to possessing fireworks. We reject this argument

for the same reasons we rejected it above in connection with the warrant to search

Johnson’s parents’ property.

       {¶ 36} Finally, Johnson argues that the good-faith exception to the exclusionary

rule does not apply. Once again, we need not address this argument. Given that we have
                                                                                    -21-


rejected each of Johnson’s challenges to the search warrant, his good-faith argument is

moot. The second assignment of error is overruled.

      {¶ 37} The judgment of the Greene County Common Pleas Court is affirmed.

                                   .............



DONOVAN, J. and FROELICH, J., concur.




Copies sent to:

Marcy A. Vonderwell
Christopher J. Pagan
Michael A. Buckwalter